Citation Nr: 1145233	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her interpreter, and Mr. N.Y.




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The appellant's spouse had service in the Cambodian military, apparently including service in the Republic of Vietnam during the Vietnam era.  He died in September 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2010, the appellant provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.


FINDING OF FACT

The appellant's deceased spouse's service in the Cambodian military does not qualify as requisite service to confer eligibility to the appellant for VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits is not established.  38 U.S.C.A. §§ 101(2), 1521, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.1, 3.6 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Discussion

The appellant contends that her deceased spouse's service as a Cambodian volunteer during the Vietnam War qualifies as wartime service and therefore qualifies her for entitlement to a death pension based upon his wartime service and income level.

Nonservice-connected death pension is payable to the surviving spouse of a veteran of war who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  
38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must nevertheless be a veteran who had active military, naval or air service.  38 U.S.C.A. §§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

Here, the appellant has claimed death pension benefits, but she has not asserted, nor does the record demonstrate that her deceased spouse served in the United States military, naval, or air service.  Further, Mr. N.Y. testified before the Board that he served with the appellant's spouse, who provided military protection in an airport for the Cambodian Army.  Moreover, the appellant's deceased spouse had no recognized service, as his service as a Cambodian volunteer does not constitute active duty service for the United States.  Thus, the appellant's spouse is not a "veteran" as per 38 C.F.R. § 3.1(d).

In the absence of recognized service, there is no eligibility for VA benefits, including death pension benefits.  As a matter of law, the appeal must accordingly be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


